USDC IN/ND case 3:18-cv-00760-JD-MGG document 106 filed 03/31/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DUSTIN E. MCGUIRE,

                       Plaintiff,

                       v.                            CAUSE NO.: 3:18-CV-760-JD-MGG

 JULIE KOLODZIEJ, as Administrator of
 the Estate of DR. JOSEPH M.
 THOMPSON, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Dustin E. McGuire, a prisoner without a lawyer, filed a second motion to appoint

counsel. ECF 105. The court denied Mr. McGuire’s previous request because he had not

made a reasonable attempt to obtain counsel. ECF 77. McGuire was informed that he

could refile his motion after sending a copy of this court’s screening order to ten

attorneys along with a letter asking they represent him and waiting a reasonable length

of time for responses. Id. If he chose to file another motion, he was directed to list the

attorneys he contacted, attach whatever responses he received, and to “explain why he

believes this case is difficult and why he is not competent to litigate it himself. He needs

to list all of his education and litigation experiences.” Id. at 2.

       “There is no right to court-appointed counsel in federal civil litigation.” Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007)). However, in some circumstances, the court may ask an attorney to volunteer to

represent indigent parties for free.
USDC IN/ND case 3:18-cv-00760-JD-MGG document 106 filed 03/31/21 page 2 of 5


       When confronted with a request under § 1915(e)(1) for pro bono counsel,
       the district court is to make the following inquiries: (1) has the indigent
       plaintiff made a reasonable attempt to obtain counsel or been effectively
       precluded from doing so; and if so, (2) given the difficulty of the case, does
       the plaintiff appear competent to litigate it himself?

Pruitt, 503 F.3d at 654. Based on McGuire’s current motions and related documentation,

the court finds that he has made a reasonable attempt to obtain counsel on his own.

Therefore, the court must determine whether McGuire is competent to litigate this case

on his own.

       “Whether to recruit an attorney is a difficult decision: Almost everyone would

benefit from having a lawyer, but there are too many indigent litigants and too few

lawyers willing and able to volunteer for these cases. District courts are thus placed in

the unenviable position of identifying, among a sea of people lacking counsel, those

who need counsel the most.” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). “The

inquiry into the plaintiff’s capacity to handle his own case is a practical one, made in

light of whatever relevant evidence is available on the question.” Henderson v. Ghosh,

755 F.3d 559, 565 (7th Cir. 2014) (quoting Pruitt, 503 F.3d at 655).

       When determining whether to recruit pro bono counsel, “the difficulty of the

case is considered against the plaintiff’s litigation capabilities, and those capabilities are

examined in light of the challenges specific to the case at hand.” Pruitt, 503 F.3d at 655.

The relevant inquiry “is whether the difficulty of the case—factually and legally—

exceeds the particular plaintiff’s capacity as a layperson to coherently present it to the

judge or jury himself.” Id. There are no “fixed” requirements for determining a

plaintiff’s competence to litigate his own case, but the court should take into


                                              2
USDC IN/ND case 3:18-cv-00760-JD-MGG document 106 filed 03/31/21 page 3 of 5


consideration the plaintiff’s “literacy, communication skills, educational level, and

litigation experience.” Id. In the end, “[t]he inquiry into the plaintiff’s capacity to handle

his own case is a practical one, made in light of whatever relevant evidence is available

on the question.” Id.

       Here, McGuire claims generally that he is not a skilled litigator and is “not

educated in the legal system” (ECF 105 at 2), but he has not provided any specific

information about his education history or previous litigation experience. A review of

the court’s electronic docket indicates McGuire has recently—and successfully—

litigated a deliberate indifference case, without the assistance of an attorney, against

several defendants. See McGuire v. Blakely, No. 3:18-CV-197-DRL (filed Feb. 20, 2018). In

that case, which involved the denial of constitutionally adequate medical care, McGuire

sought and received an entry of default against one of the defendants (Id. at ECFs 64–

66), subsequently filed a motion for default judgment (Id. at ECF 161), participated in a

video hearing on the matter regarding damages (Id. at ECF 171), and ultimately

received a judgment in the amount of $3,500 against the defaulted defendant on March

4, 2021 (Id. at ECF 172). He also successfully defended against a summary judgment

motion filed by the other defendants in the case, which included issues of whether

McGuire suffered from an objectively serious medical condition, whether the

defendants were deliberately indifferent to it, and whether they were protected by

qualified immunity (see id. at ECFs 114, 119 & 128). The court determined that McGuire

had created genuine triable issues via his response and denied the motion. Id. at 128.

The case was ultimately referred to a magistrate judge for a judicial settlement


                                              3
USDC IN/ND case 3:18-cv-00760-JD-MGG document 106 filed 03/31/21 page 4 of 5


conference (Id. at ECF 137), which resulted in the settlement and compromise of all

remaining claims (Id. at ECF 160).

       In this matter, McGuire has navigated the complicated issue of substituting Julie

Kolodziej—the administrator of the estate of Dr. Joseph M. Thompson—for Dr.

Thompson after McGuire received notice of his death. See ECFs 23, 28, 44, 46. He has

since successfully amended his complaint twice, adding additional claims and

defendants. See ECFs 48, 49, 79, 81. McGuire has also begun to engage in the discovery

process. Throughout this case, he has demonstrated he is fully literate and capable of

cogently expressing himself to the court, and he has actively pursued this litigation

since its inception. With regard to the specific claims at issue, which involve an injury to

his wrist and the care he subsequently received for it, McGuire has shown he has a

good grasp of the relevant facts and the basic legal principles applicable to his claims.

He has consistently described the injury and its progression in a chronological

manner—providing details as to specific procedures and recommendations, alleged

gaps in care, and the physical effects the injury has had and is having on him. Finally,

McGuire asserts he will be unable to successfully litigate his case without an attorney

because it will require extensive discovery which he “may not be allowed to have.” ECF

105 at 1. Yet, the record already contains a plethora of medical documents, related

grievance requests, and communications with prison officials, and discovery is only in

its initial phases. See e.g. ECF 81 at 27–215. Thus, McGuire’s assertion is mere

speculation, as there is no indication he will not be able to obtain the necessary

information as the case progresses.


                                             4
USDC IN/ND case 3:18-cv-00760-JD-MGG document 106 filed 03/31/21 page 5 of 5


      In sum, after reviewing McGuire’s voluminous filings, it is clear to the court that

he is well-written, is able to communicate his positions effectively, can perform relevant

legal research, has the ability to obtain appropriate documentation, and understands

the overall nature of the case and the proceedings. Thus, appointing counsel for

McGuire is not warranted at this time.

      For these reasons, the court DENIES the motion to appoint counsel (ECF 105).

      SO ORDERED this March 31, 2021.


                                                       s/Michael G. Gotsch, Sr.
                                                       Michael G. Gotsch, Sr.
                                                       United States Magistrate Judge




                                            5
